COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00412-CR

Thomas Olivas                              §   From the 372nd District Court

                                           §   of Tarrant County (1376698R)

                                           §   December 30, 2016
v.
                                           §   Opinion by Justice FitzGerald

                                           §   Dissent by Justice Dauphinot

The State of Texas                         §   (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Kerry FitzGerald
                                         Justice Kerry FitzGerald